Citation Nr: 1444341	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a left upper extremity disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a bilateral eye disability.  

4.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  

5.  Entitlement to a disability rating in excess of 10 percent for chronic left L5-S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to April 1972, and from September 1976 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  

This appeal was processed in part using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of increased ratings for degenerative disc disease of the lumbosacral spine and left radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain a disease or injury of the right upper extremity during any period of active duty service, such a disorder did not manifest to a compensable degree within a year thereafter, and symptoms of a right upper extremity disorder were not chronic in service and have not been continuous since service separation. 

2.  Ulnar neuropathy or any other disorder of the right upper extremity is not caused by or permanently worsened in severity beyond a normal progression by a service-connected disability.  

3.  The Veteran did not sustain a disease or injury of the left upper extremity during any period of active duty service, such a disorder did not manifest to a compensable degree within a year thereafter, and symptoms of a left upper extremity disorder were not chronic in service and have not been continuous since service separation. 

4.  Ulnar neuropathy or any other disorder of the left upper extremity is not caused by or permanently worsened in severity beyond a normal progression by a service-connected disability.  

5.  The Veteran did not sustain a disease or injury of the eyes during any period of active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right upper extremity disorder, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131, 1137, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for a left upper extremity disorder, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131, 1137, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2010, July 2010, October 2010, and February 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  

The Board further notes that, in the present case, initial notice was issued prior to the April 2011 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He was also afforded VA medical examinations in conjunction with his claims decided herein.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, such as organic disease of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

a. Bilateral Disability of the Upper Extremities

The Veteran seeks service connection for a disability of the bilateral upper extremities.  He contends that his service-connected degenerative disc disease of the lumbosacral spine, with radiculopathy, has caused or aggravated a disorder of the bilateral upper extremities.  In addition to the methods of establishing service connection noted above, service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

As an initial matter, VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  In the present case, the record does not indicate, and the Veteran does not suggest, onset of a disability of the bilateral upper extremities during service, within a year thereafter, or as the result of any incident therein.  

As noted above, the Veteran had two periods of active duty service.  On service separation medical examination in February 1972, during the first service period, he was without any abnormalities of the upper extremities, and the service treatment records are likewise negative for any diagnosis of or treatment for a disorder of either upper extremity during service.  Moreover, on his concurrent February 1972 report of medical history, he denied any orthopedic, neurological, or other symptoms of the upper extremities.  

Likewise, following the second period of service, the Veteran was afforded a service separation medical examination in April 1984, at which time he was again without any abnormalities of the upper extremities.  On the concurrent report of medical history, he also denied any orthopedic, neurological, or other symptoms of the upper extremities.  The service treatment records from that period are also negative for any diagnosis of or treatment for a disability of either upper extremity.  Finally, the Veteran did not report or seek treatment for a disability of either upper extremity until the mid to late 2000s, over 20 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Overall, the preponderance of the evidence is against a finding that the Veteran had onset of a disorder of either upper extremity during service or to a compensable degree within a year, or that such a disorder has been continuous since service separation.  

Rather, the Veteran's sole allegation has been that his service-connected degenerative disc disease of the lumbosacral spine, with radiculopathy, has resulted in disorders of both upper extremities.  Current medical records confirm diagnoses of bilateral upper extremity ulnar neuropathy and cervical radiculopathy.  Nevertheless, the competent evidence of record is against a finding that these current diagnoses are due to, the result of, or are aggravated by a service-connected disability.  

The Veteran has been granted service connection for degenerative disc disease of the lumbar spine, chronic left lower extremity L5-S1 radiculopathy, right lower extremity radiculopathy, degenerative joint disease of the right knee, degenerative joint disease of the left knee, nummular dermatitis, and hemorrhoids/anal fissure.  In February 2011, the Veteran was afforded a VA examination to address the etiology of any current disorders of the upper extremities.  His medical records were reviewed in conjunction with the claim.  Upon review of the medical records and examination of the Veteran, the examiner diagnosed bilateral upper extremity ulnar neuropathy.  Regarding the etiology of this disorder, the examiner found that the ulnar neuropathy was likely not caused by any disorder of the lumbosacral spine, as a low back disorder was unlikely to result in a disability of the upper extremities.  

The remainder of the VA and private treatment records are likewise negative for any competent evidence suggesting a service-connected disability has caused or aggravated a disorder of either upper extremity.  For this reason, service connection for a disability of either upper extremity must be denied.  The Board notes that the Veteran has been diagnosed with degenerative disc disease of cervical spine, with radiculopathy, and multiple examiners have suggested a possible nexus between a cervical spine disorder and a neurological disorder of the upper extremities; however, the Veteran at present has not been awarded service connection for a cervical spine disorder.  

The Veteran himself asserts that he has orthopedic or neurological disorders of the upper extremities resulting from a low back disability.  The Board finds that the Veteran is competent to report such symptoms as pain and limitation of motion, but is not competent to opine regarding the etiology of a neurological or orthopedic disorder of the upper extremities, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of the etiology of a neurological or orthopedic disorder of the upper extremities because, while the Veteran is competent to report observable symptomatology as joint pain, numbness, or other symptoms experienced via the senses, he is not competent to establish the etiology of an underlying orthopedic or neurological disorder of the upper extremities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such etiological opinions require medical expertise which the Veteran is not shown to possess.  Moreover, he has not alleged that he was told of such a nexus by a competent expert, and his assertions have not otherwise been substantiated within the record by such an expert.  Thus, his lay assertions are not competent in this matter.  Id.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for disabilities of the upper extremities, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


b.  Bilateral Eye Disorder

The Veteran seeks service connection for a bilateral eye disorder.  He asserts that during service, he was a radar technician and was given eye drops on one occasion to dilate his eyes and enhance his ability to see in the dimly-lit radar room.  He also asserts that continued exposure to low-light environments during service resulted in a current bilateral eye disorder.  

Under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90. VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).

As noted above, the Veteran had two distinct periods of active duty service.  Following his first service period, he was afforded a February 1972 service separation medical examination, at which time his vision was 20/20 bilaterally and his eyes were within normal limits.  On the concurrent report of medical history, he denied any symptomatology of the eyes.  

During the second period of service, he sought treatment in May 1981 for difficulty focusing at distance while driving.  On examination, he displayed 20/20 vision in each eye both near and far, and no abnormalities of either eye were observed.  The diagnostic impression was of eye fatigue while driving, and he was encouraged to get rest when driving extended distances, and to wear sunglasses.  In February 1984 he sought treatment for eye discomfort and itching of one hour's duration.  On objective examination, he was without any injury, foreign body, decreased vision, or diplopia of either eye, and visual acuity remained 20/20 bilaterally.  Drying of the eyes was diagnosed, and he was given a solution to irrigate the eyes.  On service separation medical examination in April 1984, his vision was 20/20 bilaterally and his eyes were within normal limits.  On the concurrent report of medical history, he denied any symptomatology of the eyes.  

Thereafter, the Veteran did not report any symptomatology of either eye until the mid 2000s, approximately 20 years after service separation.  Private medical records submitted by the Veteran confirm a suspected diagnosis of narrow-angle glaucoma, for which he was afforded a laser peripheral iridotomy of the left eye in August 2010.  The private physician did not provide a date of onset or etiology for this diagnosis. 

A VA medical examination and opinion was afforded the Veteran in March 2011.  The Veteran's medical records were reviewed in conjunction with the examination.  A current diagnosis of narrow angle glaucoma was confirmed.  The examiner noted that this disorder was diagnosed many years after service and symptoms thereof were not reported during service.  The examiner also stated that such a diagnosis is typically seen "in the 6th or 7th decade of life", as in the Veteran's case.  Thus, the examiner found it was less likely than not that a bilateral eye disorder was incurred during service.  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a bilateral eye disorder.  A bilateral eye disorder was first diagnosed approximately 20 years after service separation.  Such a lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, no competent expert has opined that a current bilateral eye disorder was incurred in service or manifested to a compensable degree within a year of service separation.  In fact, when the appeal was reviewed by a VA examiner in March 2011, the examiner concluded it was less likely than not that a current bilateral eye disorder was incurred in service.  

No competent evidence has likewise been presented linking the Veteran's duties as a radar technician in service to current diagnoses of glaucoma or any other eye disorder.  The Board thus finds that the weight of the evidence is against a finding that a claimed bilateral eye disorder was incurred in service or is due to an incident of service, to include duties as a radar technician.  

With regard to the Veteran's assertion that a current bilateral eye disorder was incurred during service or as the result of duty in low-light environments in service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board also recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a current bilateral eye disorder, as such ocular disorders are complex disorders which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current eye disorder, and any disease, injury, or other incident of service.  Id.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral eye disorder.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right upper extremity disability is denied.  

Service connection for a left upper extremity disability is denied.  

Service connection for a bilateral eye disability is denied.  


REMAND

The Veteran seeks increased ratings for his degenerative disc disease of the lumbosacral spine and for his left radiculopathy at L5-S1.  In the July 2014 appellant's brief, the Veteran's representative asserts that the Veteran's disabilities have worsened in severity since the most recent VA orthopedic and neurological examinations in February 2011.  Review of VA outpatient treatment records indicates objective evidence of such worsening.  According to a June 2012 VA clinical notation, the Veteran at that time displayed flexion to 50 degrees, lateral flexion to 10 degrees, and extension to 10 degrees.  Each of these results indicates additional degrees of limitation of motion as compared to the February 2011 VA examination report, which reflected forward flexion to 70 degrees, lateral flexion to 20 degrees, and extension to 20 degrees.  Furthermore, a July 2012 VA clinical notation by a VA neurologist indicated worsening lumbosacral radiculopathy in the past year, not otherwise specified.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Therefore, remand for updated VA orthopedic and neurological examinations is required.  

Accordingly, the case is REMANDED for the following action:

1.  Any VA treatment records of the thoracolumbar spine or lower extremities not already obtained should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current levels of impairment of the service-connected thoracolumbar spine and left radiculopathy disabilities.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  

The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder control, resulting from his thoracolumbar spine disability and left radiculopathy.  All neurological impairment of the left lower extremity, to include any loss of strength, sensation, and/or range of motion, should be described in detail.  

The examiner must also note the presence, length, and severity of any incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


